          Case 1:19-cv-01545-GSA Document 19 Filed 07/08/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 Margaret Branick-Abilla
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8929
 9 E-mail: margaret.branick-abilla@ssa.gov
   Attorneys for Defendant
10
11 Jonathan O. Peña, Esq.
   CA Bar ID No.: 278044
12 Peña & Bromberg, PLC
13 2440 Tulare St., Ste. 320
   Fresno, CA 93721
14 Telephone: 559-439-9700
15 Facsimile: 559-439-9700
   info@jonathanpena.com
16 Attorney for Plaintiff, Mary Lynne Gonzales
17
18                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
19                                  FRESNO DIVISION
20
   MARY LYNNE GONZALES,                     Case No. 1:19-cv-01545
21
22             Plaintiff,                   STIPULATION AND ORDER FOR THE
                                            AWARD OF ATTORNEY FEES UNDER
23                    v.                    THE EQUAL ACCESS TO JUSTICE ACT
24                                          (EAJA)
   ANDREW SAUL, Commissioner of             28 U.S.C. § 2412(d)
25 Social Security,
26
               Defendant.
27
28
             Case 1:19-cv-01545-GSA Document 19 Filed 07/08/20 Page 2 of 3


 1         TO THE HONORABLE GARY S. AUSTIN , MAGISTRATE JUDGE OF THE
 2 UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of ONE THOUSAND
 5 EIGHT HUNDRED DOLLARS AND 00/100 ($1,800.00) under the Equal Access to
 6
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all
 7
     legal services rendered on behalf of Plaintiff by counsel in connection with this civil
 8
     action, in accordance with 28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees to be made directly to counsel, pursuant to the assignment executed
20 by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Jonathan O.
21 Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA or otherwise. Payment of ONE THOUSAND EIGHT HUNDRED
25 DOLLARS AND 00/100 ($1,800.00) in EAJA attorney fees shall constitute a complete
26
   release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
27
28
                                                 -2-
             Case 1:19-cv-01545-GSA Document 19 Filed 07/08/20 Page 3 of 3


 1 Jonathan O. Peña and / or Peña & Bromberg, PLC, may have relating to EAJA attorney
 2 fees in connection with this action.
 3         This award is without prejudice to the rights of Plaintiff’s attorney and / or Peña
 4 & Bromberg, PLC to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),
 5 subject to the savings clause provisions of the EAJA.
 6
                                             Respectfully submitted,
 7
 8
     Dated: July 7, 2020                     /s/ Jonathan O. Peña
 9                                           JONATHAN O. PEÑA
10                                           Attorney for Plaintiff

11
     Dated: July 7, 2020                     McGREGOR W. SCOTT
12                                           United States Attorney
13                                           DEBORAH LEE STACHEL
                                             Regional Chief Counsel, Region IX
14                                           Social Security Administration
15
                                          By: _*_Margaret Branick-Abilla
16                                           Margaret Branick-Abilla
17                                           Special Assistant U.S. Attorney
                                             Attorneys for Defendant
18                                           (*Permission to use electronic signature
19                                           obtained via email on July 7, 2020).

20
21 IT IS SO ORDERED.
22      Dated:   July 8, 2020                      /s/ Gary S. Austin
23                                             UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
                                                 -3-
